Title: Notes on Debates, 9 April 1783
From: Madison, James
To: 


Wednesday April 9.
A memorial was recd. from Genl. Hazen in behalf of the Canadians who had engaged in the cause of the U.S. praying that a tract of vacant land on L. Erie might be allotted to them.
Mr. Wilson thereupon moved that a Come. be appointed to consider and report to Congress the measures proper to be taken with respect to the Western Country. In support of his motion he observed on the importance of that Country, the danger from immediate emigrations of its being lost to the public; & the necessity on the part of Congress of taking care of the fœderal interests in the formation of New States, which could not take place by the authority of any particular States.
Mr. Madison observed that the appointment of such a Come. could not be necessary at this juncture & might be injurious, that Congs. were about to take in the report on Revenue &c. the only step that could now be properly taken, viz to call again on the States claiming the W. Territory to cede the same; that until the result sd. be known every thing wd. be premature & wd. excite in the States irritations & jealousies that might frustrate the Cessions; that it was indispensable to obtain these cessions in order to compromise the disputes, & to derive advantage from the territory to the U. S.; that if the motion meant merely to prevent irregular settlements, a recommendation to that effect ought to be made to the States, that if ascertaining & disposing of garrisons proper to be kept up in that Country was the object it was already in the hands of the Come. on the peace arrangements; but might be expressly referred to them.
Mr. Mercer supported the same ideas.
Mr. Clarke considered the motion as no wise connected with peace arrangements; his object was to define the western limits of the States which Congs. alone cd. do, and which it was necessary they sd. do in order to know what territory properly belonged to the U. S. and what steps ought to be taken relative to it. He disapproved of repeatedly courting the States to make cessions wch. Congs. stood in no need of.
Mr. Wilson seemed to consider as the property of the U. S. all territory over which particular States had not exercised jurisdiction particularly N. W. of Ohio, & said that within the Country confirmed to the U. S. by the Provisional articles, there must be a large Country over which no particular claims extended.
It was answered that the exercise of jurisdiction was not the criterion of the territorial right of the States; that Pa. had maintained always a contrary doctrine; that if it were a criterion Va. had exercised jurisdiction over the Illinois & other places conquered N. W. of the Ohio: that it was uncertain whether limits of the U. S. as fixed by the Prov:l. Arts: did comprehend any territory out of the claims of the individual States: that sd. it be the case a dicision or examination of the point had best be put off till it sd. be seen whether Cessions of the States wd. not render it unnecessary; that it cd. not be immediately necessary for the purpose of preventing settlemts. on such extra lands, since they must lie too remote to be in danger of it.
Congress refused to refer the motion to the Come. on peace arrangents, and by a large majority referred it to a special Come. viz Messrs. Osgood, Wilson, Madison, Carrol & Williamson; to whom was also referred the Meml. of Genl. Hazen.
On the preceding question Cont. was strenuous in favr. of Mr. Wilsons motion.
A motion was made by Mr. Dyer to strike out the drawback on salt fish &c.. Mr. Ghorum protested in the most solemn manner that Massts. wd. never accede to the plan without the drawback. The motion was very little supported.
